 

EXHIBIT 10.17

 

REDEMPTION AGREEMENT

 

THIS REDEMPTION AGREEMENT (this “Agreement”), is made and entered into as of
November__, 2015 by and between Community First, Inc., a Tennessee corporation
(the “Company”) and ___________________________, a ___________
[organized/formed/incorporated] under the laws of ________ (the “Redeemed
Stockholder”).  The Company and the Redeemed Stockholder are sometimes referred
to hereinafter each as a “Party” and collectively as the “Parties.”

 

WHEREAS, the Company previously issued 17,806 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series A (the “Series A Shares”) to the United States
Department of the Treasury (the “Treasury”) on February 27, 2009 in connection
with the Company’s participation in the Capital Purchase Program of the Troubled
Assets Relief Program (the “TARP”);

 

WHEREAS, the Company previously issued 891 shares of Fixed Rate Cumulative
Perpetual Preferred Stock, Series B (the “Series B Shares”) to the Treasury on
February 27, 2009 in connection with the Company’s participation in the TARP
Capital Purchase Program;

 

WHEREAS, on April 14, 2014 the Treasury sold all of the Series A Shares and
Series B Shares owned by it in a “dutch auction” (the “Auction”) pursuant to
which various investors acquired all the Series A Shares and Series B Shares
previously owned by the Treasury;

 

WHEREAS, the Redeemed Stockholder acquired ___ Series B Shares from the Treasury
in connection with the Auction, which shares are listed on Exhibit A attached
here (the “Shares”) and comprise all of the shares of the Company’s capital
stock owned by the Redeemed Stockholder;

 

WHEREAS, the Company desires to purchase from the Redeemed Stockholder, and the
Redeemed Stockholder desires to sell to the Company, all of the Redeemed
Stockholder’s Shares (the “Redemption Transaction”);

 

WHEREAS, the Parties desire to condition the consummation and closing of the
Redemption Transaction (the “Closing”) on those transactions and events set
forth in Section 7(a) hereof (the “Closing Conditions”);

 

WHEREAS, the Redeemed Stockholder has had opportunity to independently consider
the tax consequences of the Redemption Transaction provided for herein and to
evaluate whether to sell its Shares to the Company in connection therewith; and

 

WHEREAS, in connection with the purchase and sale of the Redeemed Stockholder’s
Shares, the Company and the Redeemed Stockholder desire to memorialize the
rights, duties, and obligations of each after the Redemption Transaction.

 

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of these premises, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, it
is agreed that the statements set forth in the recitals above are true and
correct and are incorporated herein and made a part hereof, and that the Parties
hereto agree as follows: 

 

1.Definitions. For purposes of this Agreement, the following definitions shall
apply:

 

“Affiliate” shall mean any officer, director, shareholder, member, partner,
manager, beneficial owner, trustee, employee, participant, agent, heir,
executor, administrator, personal representative, successor, or assign of a
Person.

 

“Claim” shall mean any action, cause of action, suit, debt, due, sum of money,
account, reckoning, bond, bill, specialty, covenant, contract, controversy,
agreement, promise, variance, trespass, damage, judgment, purchase option,
security interests, rights of first refusal, proxies, transfer restrictions,
liens, pledges (including any negative pledge), extent, execution, claim, demand
or chose in action whatsoever, in law, admiralty, or equity (including, without
limitation, court costs and reasonable attorney’s fees) voluntarily incurred or
arising by operation of law.

 

“Closing Date” shall have the meaning set forth in Section 2(b).

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Company” shall have the meaning set forth in the introductory paragraph herein.

 

“Effective Time” shall have the meaning set forth in Section 2(c).

 

“Governmental Authority” shall mean any domestic or foreign federal, state,
provincial, local or municipal court, legislature, executive or regulatory
authority, agency or commission, or other governmental entity, authority or
instrumentality.

 

“Order” shall mean any order, injunction, judgment, decree, ruling, assessment
or arbitration award of any Governmental Authority.

 

“Person” shall mean an individual, partnership, corporation, business trust,
limited liability company, limited liability partnership, joint stock company,
trust, unincorporated association, joint venture or other entity or a
governmental body.

 

“Redemption” shall mean the transaction described in Section 2(a).

 

“Redemption Price” shall mean the payment by the Company to the Redeemed
Stockholder described in Section 2(a).

 

“Shares” shall have the meaning as set forth in the recitals above.

 

2

 

--------------------------------------------------------------------------------

 

2.Purchase and Sale of the Redeemed Stockholder’s Shares; Redemption Price;
Closing. 

 

(a)Subject to the terms and conditions of this Agreement (including, without
limitation, the satisfaction of the conditions to the Company’s obligations
hereunder as set forth in Section 7(a)), the Company agrees to purchase and
redeem from the Redeemed Stockholder, and the Redeemed Stockholder agrees to
sell and transfer to the Company (the “Redemption”), all of the Shares for a
redemption price of $1,000.00 per share plus any accrued and unpaid dividends on
the shares to, but excluding, the Closing Date (the “Redemption Price”).  

 

(b)Subject to the terms and conditions of this Agreement, the closing of the
Redemption (the “Closing”) will take place by facsimile, email and/or overnight
courier exchange of documents at the offices of Bass, Berry & Sims PLC, 150 3rd
Avenue South, Suite 2800, Nashville, Tennessee 37201 on the date that is three
(3) business days after the satisfaction or waiver of all conditions to closing
set forth in Section 7 hereof, or such other time and place that the Company and
the Redeemed Stockholder may agree; provided, however, that in no event shall
the Closing occur on or before December 30, 2015 (the “Closing Date”).

 

(c)At the Closing:

 

(i)the Redeemed Stockholder shall deliver to the Company (or, at the Company’s
option the transfer agent for the Series B Shares) all certificates evidencing
the Redeemed Stockholder’s Shares, duly endorsed or accompanied by a duly
endorsed stock power in substantially the form attached hereto as Exhibit B; and

 

(ii)the Company shall deliver to the Redeemed Stockholder the Redemption Price
as set forth on Exhibit A.

 

The “Effective Time” of this Agreement shall be the time of delivery of the
items specified in Sections 2(c)(i) and 2(c)(ii) on the Closing Date.

 

(d)The Redemption Price shall be paid at Closing by wire transfer of immediately
available funds pursuant to the written instructions provided to the Company by
the Redeemed Stockholder at least one business day before the Closing. At the
time of delivery to the Redeemed Stockholder of the Redemption Price as provided
herein, all of the Shares shall be transferred to the Company without the
necessity of further action by any person, and the Redeemed Stockholder shall
cease to be a stockholder of the Company and all other rights (including but not
limited to any and all accrued dividends and liquidation preferences) the
Redeemed Stockholder has in or from the Company shall be automatically
terminated without the payment of any additional consideration by the Company.

 

3.Representations and Warranties of the Company.  The Company hereby represents
and warrants to the Redeemed Stockholder as follows:

 

(a)the Company is entitled to legally repurchase the Shares under the provisions
of the Tennessee Business Corporation Act, as amended (the “TBCA”);

 

3

 

--------------------------------------------------------------------------------

 

(b)assuming the satisfaction of the closing conditions set forth in Section
7(a)(ix), Section 7(a)(x) and Section 7(a)(xi), the execution and delivery of
this Agreement by the Company, the consummation of the transactions contemplated
hereby by the Company and the fulfillment of and compliance with the terms and
conditions hereof by the Company do not and will not with the passing of time or
giving of notice (i) violate any provision of any law, regulation, governmental
permit or license, judicial or administrative order, award, judgment or decree
applicable to the Company, or (ii) conflict with, result in a breach of, or
right to cancel or constitute a default under, any agreement, organizational
document or instrument to which the Company is a party, by which the Company is
bound or to which the Company is subject;  

 

(c)the Company has obtained all requisite regulatory consents or approvals to
enter into this Agreement;

 

(d)the Company is duly incorporated, validly existing, and in good standing
under the laws of the State of Tennessee and is duly authorized and qualified to
do all things required of it under this Agreement and this Agreement is a valid
and binding obligation of the Company, enforceable against it in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights and by
general principles of equity (whether applied in a proceeding at law or in
equity); and

 

(e)the Company is repurchasing the Redeemed Stockholder’s Shares for its own
account and not with a view toward distribution of those Shares.

 

4.Representations and Warranties of the Redeemed Stockholder. The Redeemed
Stockholder hereby represents and warrants to the Company as follows:

 

(a)the Redeemed Stockholder is [a partnership/corporation/limited liability
company] duly [formed/incorporated/organized] and validly existing and in good
standing under the laws of __________;

 

(b)the Redeemed Stockholder is the sole record and beneficial owner of the
Shares, has not transferred any portion of the Shares and has, and at the
Closing will have, the full right, power and authority to sell and transfer the
Shares being sold by it hereunder free and clear of all Claims and encumbrances;

 

(c)the execution and delivery of this Agreement by the Redeemed Stockholder, the
consummation of the transactions contemplated hereby by Redeemed Stockholder and
the fulfillment of and compliance with the terms and conditions hereof by
Redeemed Stockholder do not and will not with the passing of time or giving of
notice (i) violate any provision of any law, regulation, governmental permit or
license, judicial or administrative order, award, judgment or decree applicable
to Redeemed Stockholder, or (ii) conflict with, result in a breach of, or right
to cancel or constitute a default under, any agreement, organizational document
or instrument to which Redeemed Stockholder is a party, by which Redeemed
Stockholder is bound or to which Redeemed Stockholder or the Shares are subject;

 

4

 

--------------------------------------------------------------------------------

 

(d)the Redeemed Stockholder is not a “foreign person” within the meaning of Code
§ 1445 and it will furnish the Company with an affidavit that satisfies the
requirements of Code § 1445(b)(2); 

 

(e)the Redeemed Stockholder has the requisite [corporate/partnership/limited
liability company] power and authority to execute and deliver this Agreement and
perform its obligations under this Agreement, and this Agreement constitutes the
valid and binding obligation of the Redeemed Stockholder, enforceable against
the Redeemed Stockholder in accordance with its terms, except as enforceability
may be limited by bankruptcy, insolvency, reorganization, moratorium or other
laws affecting creditors’ rights and by general principles of equity (whether
applied in a proceeding at law or in equity);

 

(f)all consents, approvals, authorizations and orders necessary for the
execution and delivery by the Redeemed Stockholder of this Agreement and the
sale of the Shares to the Company contemplated hereby have been obtained;

 

(g)the Redeemed Stockholder is aware of the Company’s business affairs and
financial condition and has acquired or been provided with the opportunity to
acquire sufficient information about the Company to reach an informed and
knowledgeable decision about whether to sell the Shares to the Company;  

 

(h)the Redeemed Stockholder has received or has had the opportunity to receive
independent legal advice from its attorneys with respect to the advisability and
legal effect of each aspect of this Agreement, and the Redeemed Stockholder
acknowledges that it is not relying on any advice or recommendation from the
Company or any Affiliate of the Company with respect to its decision to sell the
Shares or the price at which such Shares are being sold pursuant hereto, and
that other than as set forth herein, neither the Company, nor any Affiliate
thereof, has made any representation, warranty or covenant, express or implied,
to the Redeemed Stockholder with respect to the Shares or the Company’s or any
of its subsidiaries’ business, affairs, prospects, results of operations or
financial condition and neither the Company, nor any Affiliate thereof, shall
have any liability to the Redeemed Stockholder with respect to the sale of the
Shares or the transactions contemplated by this Agreement;

 

(i)the Redeemed Stockholder acknowledges that the Redemption Price is fair to
the Redeemed Stockholder;

 

(j)the Redeemed Stockholder acknowledges, understands and agrees that the Shares
shall be repurchased and redeemed by the Company solely for the Redemption Price
set forth in Section 2(a) hereof, and any and all accrued dividends, liquidation
preferences and rights arising from, related to or in connection with the Shares
shall be terminated and cancelled and will no longer be due and payable to or
exercisable by the Redeemed Stockholder effective as of the Effective Time;

 

(k)the Redeemed Stockholder acknowledges and understands that any and all rights
and privileges afforded to the Shares under the Charter of the Company
(including any amendments thereto), or any other agreement or understanding
shall be terminated and cancelled

5

 

--------------------------------------------------------------------------------

 

upon consummation of the transactions contemplated by this Agreement, effective
as of the Effective Time, and that the consideration paid under this Agreement
may be less than the consideration the Redeemed Stockholder would be entitled to
receive under such Charter, other agreements or understandings;  

 

(l)upon the execution and delivery of this Agreement by the Redeemed Stockholder
and the consummation of the transactions contemplated hereby, the Redeemed
Stockholder will not have any beneficial ownership of capital stock in, or any
right, option or warrant to acquire any capital stock in, the Company or its
subsidiaries;

 

(m)the Redeemed Stockholder is not a party to litigation or any similar
proceeding in which a charging order against the Shares has been sought or
awarded; and

 

(n)the Redeemed Stockholder has had opportunity to independently consider the
tax consequences of the Redemption Transaction.

 

5.Indemnification; Release. Effective as of the Effective Time:

 

(a)Company Indemnification. The Company shall indemnify, defend, and hold the
Redeemed Stockholder harmless from any and all Claims, whether by third party
claim or otherwise arising, directly or indirectly, out of or resulting from (i)
any breach of a covenant or obligation in this Agreement by the Company and (ii)
any breach or inaccuracy of any representation or warranty by the Company
contained in this Agreement.

 

(b)Redeemed Stockholder’s Indemnification. The Redeemed Stockholder shall
indemnify, defend and hold the Company and its Affiliates harmless from any and
all Claims, whether by third party claim or otherwise arising, directly or
indirectly, out of or resulting from (i) any breach of a covenant or obligation
in this Agreement by the Redeemed Stockholder; and (ii) any breach or inaccuracy
of any representation or warranty by the Redeemed Stockholder contained in this
Agreement.

 

(c)Redeemed Stockholder’s Release.  The Redeemed Stockholder, on behalf of
itself and its Affiliates, hereby unconditionally and irrevocably releases and
forever discharges the Company and its Affiliates (individually, a “Redeemed
Stockholder Releasee” and collectively, the “Redeemed Stockholder Releasees”)
from any and all claims, causes of actions, demands, damages, debts, obligations
and liabilities of any kind whatsoever, whether known or unknown, suspected or
unsuspected, both at law and in equity, which such Redeemed Stockholder or any
of the Affiliates of the Redeemed Stockholder now has, has ever had or may
hereafter have against the respective Redeemed Stockholder Releasees related to
such Redeemed Stockholder’s ownership and sale of the Shares arising
contemporaneously or prior to the Closing, whether or not relating to claims,
matters, or other events pending on, or asserted after, the Closing Date.  The
Redeemed Stockholder on behalf of itself and each of its Affiliates hereby
irrevocably covenants to refrain from, directly or indirectly, asserting any
claim or demand, or commencing, instituting or causing to be commenced, any
proceeding of any kind against any Redeemed Stockholder Releasee based upon any
matter purported to be released hereby and will indemnify the Redeemed
Stockholder Releasees with respect to liabilities, costs, expenses, claims or
damages arising from

6

 

--------------------------------------------------------------------------------

 

any claim, demand or proceeding by such Redeemed Stockholder or any person
claiming by or through such Redeemed Stockholder, including, without limitation,
any Affiliate of the Redeemed Stockholder, based on any matter purported to be
released hereby. 

 

7

 

--------------------------------------------------------------------------------

 

 

6.Covenants.

 

(a)Publicity.  Each Party hereto shall not, and shall cause its Affiliates not
to, release, publish, or otherwise make available to the public in any manner
whatsoever any information or announcement regarding the transactions herein
contemplated without the prior written consent of the Redeemed Stockholder, in
the case of any public announcement by the Company or any of its Affiliates, or
the Company, in the case of any public announcement by the Redeemed Stockholder
or any of its Affiliates; provided, however, that nothing contained herein will
(i) limit any Party from making any announcements, statements or acknowledgments
that such Party is required by applicable laws or regulations to make, issue or
release, or (ii) limit the Company or any of its Affiliates from making any
disclosures that it deems necessary or advisable to be made in filings with the
Securities and Exchange Commission or any disclosures to a Governmental
Authority.

(b)No Negotiation; No Encumbrances.  Until such time as this Agreement is
terminated pursuant to Section 8, the Redeemed Stockholder shall not, and shall
cause its Affiliates and agents not to, directly or indirectly, solicit,
initiate, encourage or entertain any inquiries or proposals from, discuss or
negotiate with, provide any non-public information to, or consider the merits of
any inquiries or proposals from, any Person (other than the Company or any
Affiliates thereof) relating to any sale of the Shares.  The Redeemed
Stockholder shall notify the Company of any such inquiry or proposal and the
terms thereof within 24 hours of receipt or awareness.  The Redeemed Stockholder
shall not enter into any transaction or arrangement that would result in the
Shares being subject to any Claim or allow the Shares to become subject to any
Claim whether by operation of law or otherwise.

(c)Reasonable Best Efforts.  Each Party to this Agreement shall use its
reasonable best efforts to cause all of the conditions precedent to the
Company’s and the Redeemed Stockholder’s obligations set forth in Section 7(a)
and Section 7(b), as applicable, to be satisfied, to the extent that such
Party’s action or inaction can control or influence the satisfaction of such
conditions.  Additionally, each of the Parties hereto agrees to execute such
instruments and take such actions as may be reasonably necessary to carry out
the intent of this Agreement.

7.Conditions to Obligations of Each Party.

(a)Conditions to the Company’s Obligations. The obligations of the Company to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction at or prior to the Closing of each of the following conditions (any
of which may be waived in writing, in whole or in part, by the Company):

(i)each of the representations and warranties of the Redeemed Stockholder in
Section 4 of this Agreement must have been accurate in all material respects as
of the date of this Agreement, and must be accurate in all material respects as
of the Closing as if made on the Closing Date;

 

(ii)all of the covenants and obligations that the Redeemed Stockholder is
required to perform or to comply with pursuant to this Agreement at or prior to
the Closing must have been duly performed and complied with in all material
respects;

 

 

--------------------------------------------------------------------------------

 

(iii)no Governmental Authority having jurisdiction over the Company or any of
its Affiliates shall have objected to the Redemption or prohibited the Company
from paying the Redemption Price; 

 

(iv)all Claims on the Shares must have been released at or prior to the Closing;

 

(v)no Order of any Governmental Authority restraining, enjoining or otherwise
preventing or delaying the consummation of this Agreement or the transactions
contemplated hereby shall be outstanding, and no Proceedings or investigations
by or before, or otherwise involving, any Governmental Authority shall be
threatened or pending against the Company or any of its Affiliates or the
Redeemed Stockholder which seeks to enjoin or prevent the consummation of the
transactions contemplated under this Agreement or which seek material damages in
connection with the transactions contemplated hereby;

 

(vi)there must not have been made or threatened by any Person any claim
asserting that such Person (A) is the holder or the beneficial owner of, or has
the right to acquire or to obtain beneficial ownership of, the Shares, or (B) is
entitled to all or any portion of the Redemption Price payable for the Shares;

 

(vii)neither the consummation nor the performance of the transactions
contemplated hereby will, directly or indirectly (with or without notice or
lapse of time), contravene, or conflict with, or result in a violation of, or
cause the Company or any Affiliate thereof to suffer any material adverse
consequence under, (a) any applicable law or regulations or Order or (b) any law
or regulation or Order that has been published, introduced, or otherwise
proposed by or before any Governmental Authority;

 

(viii)the Redeemed Stockholder must have caused the following documents and
instruments to be delivered (or tendered subject only to Closing) to the Company
(or in the case of items (A) and (C) below, if requested by the Company, the
transfer agent for the Company):

 

(A) certificates representing the Shares, duly endorsed (or accompanied by duly
executed stock powers in substantially the form of Exhibit B attached hereto
with medallion guaranteed signatures), for transfer of the Shares;

(B) a certificate dated as of the Closing Date executed by a duly authorized
officer of the Redeemed Stockholder confirming the accuracy of the statements
set forth in Section 6(a)(i) and Section 6(a)(ii); and

(C) such other documents relating to the transactions contemplated herein as the
Company may reasonably request;  

(ix)the Company shall have paid all accrued but unpaid interest then due and
owing with respect to the subordinated debentures previously issued by the
Company in connection with issuance of trust preferred securities by affiliated
trusts of the Company;

 

(x)the Company shall have redeemed the Series A Shares owned by the holders
thereof (the “Series A Redemptions”) other than any officers or directors of the
Company or any

9

 

--------------------------------------------------------------------------------

 

other shareholders that are not institutions (the “Remaining Shareholders”), and
each of the Remaining Shareholders shall have consented to the Redemption, the
Series A Redemptions and the Concurrent Redemptions (as defined below); and 

 

(xi)the Company shall have redeemed all the outstanding Series B Shares (the
“Concurrent Redemptions”).

 

(b)Conditions to the Redeemed Stockholder’s Obligations.  The obligations of the
Redeemed Stockholder to consummate the transactions contemplated by this
Agreement are subject to the satisfaction at or prior to the Closing of each of
the following conditions (any of which may be waived in writing, in whole or in
part, by the Redeemed Stockholder):

(i)each of the representations and warranties of the Company in Section 3 of
this Agreement must have been accurate in all material respects as of the date
of this Agreement, and must be accurate in all material respects as of the
Closing as if made on the Closing Date;

 

(ii)all of the covenants and obligations that the Company is required to perform
or to comply with pursuant to this Agreement at or prior to the Closing must
have been duly performed and complied with in all material respects;

 

(iii)no Order of any Governmental Authority restraining, enjoining or otherwise
preventing or delaying the consummation of this Agreement or the transactions
contemplated hereby shall be outstanding, and no Proceeding or investigations by
or before, or otherwise involving, any Governmental Authority shall be
threatened or pending against the Redeemed Stockholder or the Company or any of
its Affiliates which seeks to enjoin or prevent the consummation of the
transactions contemplated under this Agreement or which seek material damages in
connection with the transactions contemplated hereby;

 

(iv)the Company must have paid the Redemption Price required to be paid at
Closing and the Company shall have delivered to the Redeemed Stockholder a
certificate dated as of the Closing Date duly executed by the Company confirming
the accuracy of the statements set forth in Section 6(b)(i) and Section
6(b)(ii); and

 

(v)the Company shall have consummated the Concurrent Redemptions and the Series
A Redemptions.

8.Termination Events.  

 

(a)Termination Events.  By written notice given prior to or at the Closing,
subject to Section 8(b), this Agreement may be terminated as follows:

(i)by the Company, in the event a material breach of this Agreement has been
committed by the Redeemed Stockholder and such breach has not been waived in
writing by the Company;

 

10

 

--------------------------------------------------------------------------------

 

(ii)by the Redeemed Stockholder, in the event a material breach of this
Agreement has been committed by the Company, and such breach has not been waived
in writing by the Company; 

 

(iii)by the Company, if the satisfaction of any of the conditions to the
Company’s obligation to close the transactions contemplated hereby as set forth
in Section 7(a) becomes impossible (other than through the failure of the
Company to comply with its obligations under this Agreement), and the Company
has not waived such condition in writing on or before such date;

 

(iv)by the Redeemed Stockholder, if the satisfaction of any of the conditions to
the Redeemed Stockholder’s obligation to close the transactions contemplated
hereby as set forth in Section 7(b) becomes impossible (other than through the
failure of the Redeemed Stockholder to comply with its obligations under this
Agreement), and the Redeemed Stockholder has not waived such condition in
writing on or before such date;

 

(v)by the Company or the Redeemed Stockholder, if any Order of any Governmental
Authority of competent jurisdiction permanently restraining, enjoining or
otherwise preventing the consummation of the transactions contemplated hereby
has been issued and becomes final and non-appealable;  

 

(vi)by mutual written consent of the Company and the Redeemed Stockholder; or

 

(vii)by the Company or the Redeemed Stockholder, if the Closing has not occurred
on or before March 31, 2016 or such later date as the Company and the Redeemed
Stockholder may agree upon in writing, unless the terminating party is in
material breach of this Agreement.

 

(b)Effect of Termination.  Each Party’s right of termination under Section 8(a)
is in addition to any other rights it may have under this Agreement or
otherwise, and the exercise of such right of termination will not be an election
of remedies.  If the Agreement is terminated pursuant to Section 8(a), all
obligations of the parties under this Agreement will terminate, except that the
obligations in Section 6(c), Section 8 and Section 9 will survive; provided,
however, that termination of this Agreement will not preclude a party from
bringing a claim against any other Party to this Agreement for a breach arising
prior to such termination pursuant to the terms and conditions set forth herein.

9. Miscellaneous.

 

(a)Parties in Interest; Successors and Assigns. No Party may assign this
Agreement without the prior written consent of the other Party. This Agreement
shall be binding upon, and shall inure to the benefit of, the Parties hereto and
their respective successors and permitted assigns.

 

(b)Counterparts. This Agreement may be signed in two or more counterparts, all
of which taken together shall constitute one executed original.

11

 

--------------------------------------------------------------------------------

 

 

(c)Governing Law; Venue. This Agreement, and any dispute, controversy or claim
arising out of or relating to this Agreement or a breach thereof, shall be
governed by, and construed in accordance with, the laws of the State of
Tennessee.  Venue for any dispute hereunder shall lie in the state or federal
courts of Maury County, Tennessee.

 

(d)Survival. All warranties, representations, indemnities, covenants and other
agreements of the parties contained in this Agreement shall survive the
execution, delivery performance, and termination of this Agreement and shall
continue in full force and effect after the Effective Time.

 

(e)Notice. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given:
(i) upon personal delivery to the party to be notified; (ii) when sent by
confirmed facsimile if sent during normal business hours of the recipient, if
not, then on the next business day; (iii) three days after having been sent by
registered or certified mail, return receipt requested, postage prepaid; or
(iv) one day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt.  All
communications shall be sent to the address noted below, or at such other
address as such Party may designate by ten (10) days’ advance written notice to
the Company:

(i)if to the Company, at 501 South James Campbell Blvd, Columbia, Tennessee
38401, Attention Louis Holloway; Facsimile (931) 490 - 3426; and

(ii)if to the Redeemed Stockholder, at the address of such Redeemed Stockholder
set forth on the signature page of this Agreement.

(f)Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(g)Authority. Each of the parties warrants and represents to the other that it
has the full power and authority to execute, deliver, enter into and perform
this Agreement, that the execution, delivery and performance hereof has been
fully and properly authorized and approved on its part, and that the individual
executing and delivering this agreement on its behalf has been duly authorized,
and is fully empowered, to do so.

 

(h)Non-Reliance. The making, execution, and delivery of this Agreement by the
Parties hereto have not been induced by any representations, warranties,
statements, or agreements other than those expressed in this Agreement.

 

(i)Acknowledgment. Each of the Parties acknowledges that (i) such Party has read
this Agreement; (ii) such Party understands the terms and consequences of this
Agreement; (iii)

12

 

--------------------------------------------------------------------------------

 

such Party is fully aware of the legal and binding effect of this Agreement; and
(iv) such Party has had the opportunity to be represented by legal counsel of
its choosing. 

 

(j)Entire Agreement. This Agreement represents the entire understanding of the
Parties with respect to its subject matter and supersedes and cancels all prior
written or oral contracts, agreements and understandings of the parties with
respect to it. No amendment to this Agreement shall be effective unless in
writing executed by all Parties.

 

(k)Expenses.  The Company and the Redeemed Stockholder shall each pay its own
expenses in connection with the transactions contemplated by this Agreement.

(l)Enforcement of Agreement.  The Redeemed Stockholder acknowledges and agrees
that the Company would be damaged irreparably in the event any of the provisions
of this Agreement are not performed in accordance with their specific terms and
that any breach of this Agreement by the Redeemed Stockholder could not be
adequately compensated by monetary damages.  Accordingly, the Redeemed
Stockholder agrees that, in addition to any other right or remedy to which the
Company may be entitled, at law or in equity, it will be entitled to enforce any
provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of the provisions of this Agreement, without posting any
bond or other undertaking.

 

 

 

[Signature page follows]


13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have executed the Agreement as of the

date first above written.

 

THE COMPANY:

 

COMMUNITY FIRST, INC.,

a Tennessee corporation

 

 

By _________________________________

Its _________________________________

 

 

THE REDEEMED STOCKHOLDER:

 

 

 

____________________________________

 

 

By: _________________________________

Name:

Its: _________________________________

 

Address: _____________________________

____________________________________

Facsimile:

 

 

14

 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

 

The Redeemed Stockholder’s Shares of

Series B Preferred Stock of

Community First, Inc. and the Redemption Price

 

 

 

Shares of

Series B Preferred Stock

 

Redemption Price

Per Share

 

_________

 

$__________

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

 

STOCK POWER

 

 

FOR VALUE RECEIVED, the undersigned ______________________, does hereby sell,
assign and transfer to Community First, Inc. (the “Company”),
_________________(_______) shares of the Fixed Rate Cumulative Perpetual
Preferred Stock, Series B of COMMUNITY FIRST, Inc. represented by Certificate
No. ___ in the name of the undersigned on the books of the Company.

The undersigned does hereby irrevocably constitute and appoint Jon Thompson as
attorney-in-fact to transfer the said stock on the books of the Company, with
full power of substitution in the premises.  

DATED this __ day of December, 2015

 

 

 

 

Name:

Title:

 

 

 

 

15395354.1

B-1